Case 3:19-cr-00790-MAS Document 86 Filed 08/11/21 Page 1 of 7 PagelD: 1069

LAW OFFICES

MARK W. CATANZARO

21 GRANT STREET

MOUNT HOLLY, NEW JERSEY 08060
TELEPHONE (609) 261-3400
FACSIMILE (856) 235-4332
Mark@Catanzarolaw.com

MARK W. CATANZARO
MEMBER NEW JERSEY & 143 WHITE HORSE AVENUE
PENNSYLVANIA BARS TRENTON, NEW JERSEY 08610

August 10, 2021

VIA EMAIL ONLY

Honorable Michael A. Shipp, U.S.D.J.

Clarkson S. Fischer Building & U.S. Courthouse
402 East State Street

Trenton, New Jersey 08608

RE: United States v. Eric Hafner
Criminal No. 19-790 (MAS)

 

Dear Sir:

Please accept this letter in lieu of a formal memorandum
concerning the path moving forward with regard to Mr. Hafner’s
trial. For the reasons that follow, I request that the court
declare a mistrial and order Mr. Hafner to be evaluated at FMC
Butner or FMC Devens.

I need not review the events of August 10, 2021 as the court
was present for the entire colloquy. I will briefly note the
manner in which that colloquy came about. Mr. Hafner requested to
represent himself after watching jury selection and the opening
statements. The court directed the government from the courtroom
to inquire into Mr. Hafner’s request and motivation for same. What

followed is something I have never seen in a courtroom in the
a

Case 3:19-cr-00790-MAS Document 86 Filed 08/11/21 Page 2 of 7 PagelD: 1070

Honorable Michael A. Shipp, U.S.D.Jd.

August 10, 2021

Page 2

thirty five (35) years I have been practicing law. The eruption
from Mr. Hafner and the content of the statements convinced me that
an evaluation is necessary to ascertain whether he is competent to
proceed with or without counsel. I can represent to the court that
I have never witnessed anything like this in my interaction with
him’.

A defendant or the government may file a motion to determine
the mental competence of a defendant, or the court on its own
motion may order such a hearing if there is reasonable cause to
believ that the defendant is mentally incompetent to understand the
nature and consequences of the proceedings against him. 18 U.S.C.
§ 4241 (a); Pate v. Robinson, 383 U.S. 375 (1966). Due process
requires a trial court to hold a competency hearing sua sponte
whenever the evidence before it raises a reasonable doubt whether
a defendant is mentally competent. United States v. Mendez-—
Sanchez, 563 F.3d 935, 947 (9 Cir), cert. denied, 130 S.Ct. 252
(2009). Where there is reasonable cause to believe that the
defendant is incompetent, a finding that the defendant is competent
is a constitutional prerequisite to trial. Drope v. Missouri, 420
U.S. 162, 171, 95 S. Ct. 896, 43 L. Ed. 2d 103 (1975); United
States v. White, 670 F.3d 1077, 1081-82 (9th Cir. 2012). There is

no doubt that the court harbors the same concerns as to competency

 

' I recall Mr. Hafner getting angry during a telephone

conference with counsel and the court. It was nothing like what
occurred on August 10.
Case 3:19-cr-00790-MAS Document 86 Filed 08/11/21 Page 3 of 7 PagelD: 1071

Honorable Michael A. Shipp, U.S.D.J.
August 10, 2021

Page 3

as does counsel.

The next question to be asked is what the evaluation will
entail. Theoretically the court could order an evaluation and the
parties could seek to have their own evaluations done. There is no
question locating the experts, getting them into the jail and
completing evaluations will take some time to get done. You also
have to consider the logistics of entering the jail in the first
place. While one would hope any doctor retained would be
vaccinated, that is a requirement to any in person jail visit.
Finally, it is the dead of summer. More importantly, any
evaluation by nature would be cursory at best and only give the
court a glimpse into the defendant’s mind. Furthermore, there
would have to be a hearing where defendant, with or without
counsel, could cross examine any witness. I say with or without
counsel because Mr. Hafner has asked to proceed pro se. If he is
competent to stand trial, his ability to represent himself becomes
more difficult for the court to deny. It is virtually impossible
to conceive of a situation where the court could accomplish
everything and save this jury. How long are we going to hold them.
What if the evaluation concludes Mr. Hafner is incompetent? Does
the court then discharge the jury?

Defendant submits United States v. Rauser, 378 Fed. Appx. 229
(377 Cir 2010) is instructive. Mr. Rauser requested to represent
himself. The court conducted an inquiry and allowed him to do so

after conducting the required colloquy this court is quite familiar
Case 3:19-cr-00790-MAS Document 86 Filed 08/11/21 Page 4 of 7 PagelD: 1072

Honorable Michael A. Shipp, U.S.D.J.
August 10, 2021
Page 4

with. Subsequently Mr. Rauser’s stand-by counsel filed a motion
for defendant to independently examined and transferred to an
appropriate medical facility for the administration of necessary
medical care. The court held a hearing and ordered Mr. Rauser to
FMC Butner for an evaluation. After a two and one half evaluation
period, Butner found Mr. Rauser to be competent. Upon his return,
the court allowed Mr. Rauser to represent himself. After the jury
verdict, Rauser requested another competency evaluation. The court
reviewed its own prior findings and found Rauser competent to stand
trial and competent to represent himself. I affirming, the court
noted several things. It stated:

A District Court's factual findings regarding
competency are reviewed for clear error.
United States v. Leggett, 162 F.3d 237, 241
(3d Cir. 1998). Further, "the trial judge,
particularly one such as the trial judge in
this case, who presided over one of [the
defendant's] competency hearings and his

trial[], will often prove best able to make
more fine-tuned mental capacity decisions,
tailored to the individual circumstances of a
particular defendant." Indiana v. Edwards, 554
U.S. 164, 128 S. Ct. 2379, 2387, 171 L. Ed. 2d
345 (2008) (holding that under a heightened
standard, states were permitted to appoint
counsel to represent severely mentally ill
criminal defendants who do not possess the
mental wherewithal to self-representation, yet
are competent to stand trial). The Sixth
Amendment protects a defendant's right to
counsel, as well as his right to refuse
counsel and represent himself. Faretta v.
California, 422 U.S. 806, 814, 95 S. Ct. 2525,
45 L. Ed. 2d 562 (1975). Accordingly, a
defendant who knowingly, voluntarily, and
intelligently waives the right to counsel
generally must be permitted to defend himself
at trial. Id. at 835. In making that
Case 3:19-cr-00790-MAS Document 86 Filed 08/11/21 Page 5 of 7 PagelD: 1073

Honorable Michael A. Shipp, U.S.D.J.
August 10, 2021
Page 5

determination, the District Court should
establish that the defendant: (1) has "clearly
and unequivocally" asserted his desire to
represent himself; (2) "understands the nature
of the charges, the range of possible
punishments, potential defenses, technical
problems that [he] may encounter, and any
other facts important to a general
understanding of the risks involved"; and (3)
is competent to stand trial. United States v.
Peppers, 302 F.3d 120, 132, 134 (3d Cir.
2002).
United States v. Rauser, 378 F. App'x 229, 231 (3d Cir. 2010)
In the matter before your honor, in order to fulfil the court’s
obligations and preserve the defendant’s constitutional rights, an
evaluation is required.

Rauser is also instructive because it notes the words alone
are not dispositive of any decision making. The trial court, “will
often prove best able to make more fine-tuned mental capacity
decisions, tailored to the individual circumstances of a particular
defendant”. At the conclusion of the hearing, you Honor stated:

THE COURT: I think we have to address that. I

think we have to address that. I mean, based

upon his conduct in this courtroom today, it

just appears there is a real bona fide issue

as to competency. (emphasis added)
45T9-12.
There is no reason for the court to alter the conclusion it reached
at the time of the event.

A lengthier evaluation performed by professionals at one the

designated medical facilities would provide an accurate assessment

and allow the court to conduct an intelligent hearing. A hearing
Case 3:19-cr-00790-MAS Document 86 Filed 08/11/21 Page 6 of 7 PagelD: 1074

Honorable Michael A. Shipp, U.S.D.J.

August 10, 2021

Page 6

not pressed for time and one where all the issues could be vetted.

There is no downside to proceeding in the fashion defendant

requests. 18 U.S.C. §$ 3161(h) (1) (A) provides:
The following periods of delay shall be
excluded in computing the time within which an
information or an indictment must be filed, or
in computing the time within which the trial
of any such offense must commence;
(1) Any period of delay resulting from other
proceedings concerning the defendant,
including but not limited to -
(A) delay resulting from any
proceeding, including any
examinations, to determine the
mental competency or physical
capacity of the defendant.
It is clear that the Speedy Trial Act time will not run from the
entry of the order for evaluation and the court’s adjudication with
regard to competency.

Defendant submits that a mistrial will be necessary no matter
how the court proceeds. Defendant submits that a more thorough and
professional evaluation will assure the court that the manner it
ultimately chooses to proceed is adequately supported in the
record. If the court directs trial to proceed and denies Mr.
Hafner his constitutional right to represent himself without

creating an adequate record concerning his competency or lack

thereof, any verdict returned will be in serious jeopardy.
Case 3:19-cr-00790-MAS Document 86 Filed 08/11/21 Page 7 of 7 PagelD: 1075

Honorable Michael A. Shipp, U.S.D.J.
August 10, 2021
Page 7
CONCLUSION
For all the foregoing reasons, Defendant respectfully requests

that the court declare a mistrial and send the defendant to FMC
Butner or FMC Devens for a competency evaluation pursuant to 18
U.S.C. § 4241.

Respectfully,

/s/ Mark W. Catanzaro

Mark W Catanzaro
MWC/smk
cc: Tan D. Brater, Assistant U.S. Attorney (via email)

R. Joseph Gribko, Assistant U.S. Attorney (via email)
Mr. Eric Hafner
